DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-20 are examined on merits herein.

Abstract
Abstract of the current application is objected to and Applicant is reminded of the proper content of an abstract of the disclosure: A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps. Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length. See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
The objection to the abstract of the current application is based on the following: the current application contains claims directed only to a device, while the Abstract teaches that the current application is directed to a method.
Appropriate correction is required.

Specification
The disclosure is objected to because some paragraphs of the specification conflict with drawings of the application, making some claims of the application unclear:
paragraphs 0024-0025, 0096-0098, 0100 of the published application US 2021/0249412, recite that a source/drain layer is formed on a semiconductor channel, while figures of the application, including Figs. 17-20, clearly show that source/drain layer 280 and/or 290 are not formed “on” (e.g., “above” or “over”) semiconductor channels, but are attached to side surfaces of a corresponding semiconductor channel. Paragraph 0097 teaches that source/drain region is formed by an epitaxial or heteroepitaxial growth process (e.g., based on Figs. 16-17 – the growth process used a lateral growing process using a channel as a seed layer).
Appropriate correction of at least paragraphs 0024-0025 is required (since paragraphs 0096-0098 refer to drawings and “an idea” of “what is “on”” is more or less clear).

Claim Objections
Claims 3, 10, and 17 are objected to because they recite that a source/drain layer is on a semiconductor channel sheet, while figures of the application, being a part of the specification, clearly show that source/drain layers are not disposed “on” (e.g., (over or above”) the channel, but are laterally attached to the channel. Although the applicant can be his/her own lexicographer, and although the above claims are clear “in view of the specification”, which does not really allow to reject these claims and claims dependent on them under 35 U.S.C. 112(b), the examiner suggests modifying the recitations related to dispositions of source/drain layers, for example, by changing a following recitation of Claim 3: “a source/drain on the lower semiconductor channel sheet” – to: “a source/drain layer electrically connected to the lower semiconductor channel sheet”. 
For this Office Action, however, the recitation of Claims 3, 10, and 17 are interpreted “in view of the specification”.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 10-11, 17, and 19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lilak et al. (US 2020/0098756). 
In re Claim 1, Lilak teaches a stacked nanosheet complementary metal—oxide—semiconductor (CMOS) field effect transistor (FET) device (paragraphs 0001, 0035), comprising (Figs. 1A, 1B):
a lower semiconductor channel sheet 132b (paragraph 0040) on a substrate 110 (paragraph 0037);
an upper semiconductor channel sheet 132a (paragraph 0040) on the substrate above the lower semiconductor channel sheet 132b, wherein 
the upper semiconductor channel sheet 132a is a different semiconductor material than the lower semiconductor channel sheet (when the stack is the CMOS, paragraphs 0067-0068); and
a dielectric substitute partition sheet 150 (paragraph 0037) on the substrate 110  between the upper semiconductor channel sheet 132a and the lower semiconductor channel sheet 132b.
In re Claim 10, Lilak teaches a stacked nanosheet complementary metal—oxide—semiconductor (CMOS) field effect transistor (FET) device (paragraphs 0001, 0035), comprising (Figs. 1A, 1B):
a lower semiconductor channel sheet 132b (paragraph 0040) on a substrate 110 (paragraph 0037);
a source/drain layer 120 (paragraph 0037) on the lower semiconductor channel layer;
an upper semiconductor channel sheet 132a (paragraph 0040) on the substrate above the lower semiconductor channel sheet 132b, wherein the upper semiconductor channel sheet 132a is a different semiconductor material than the lower semiconductor channel sheet (when the stack is the CMOS, paragraphs 0067-0068); and
a dielectric substitute partition sheet 150 (paragraph 0037) on the substrate 110 between the upper semiconductor channel sheet 132a and the lower semiconductor channel sheet 132b.
In re Claim 11, Lilak teaches the stacked nanosheet CMOS FET device of Claim 10 as cited above. 
Lilak teaches that the device further comprises (Figs. 1A, 1B, paragraph 0037) a first gate dielectric layer 142, a first work function layer 145, and a first conductive gate fill 144 on the lower semiconductor channel sheet 132b, and a second gate dielectric layer 142, a second work function layer 145, and a second conductive gate fill 144 on the upper semiconductor channel sheet 132a.
In re Claim 17, Lilak teaches a stacked nanosheet complementary metal—oxide—semiconductor (CMOS) field effect transistor (FET) device (paragraphs 0001, 0035), comprising (Figs. 1A, 1B):
a lower semiconductor channel sheet 132b (paragraph 0040) on a substrate 110 (paragraph 0037);
a source/drain layer 120 (paragraph 0037) on the lower semiconductor channel layer;
an upper semiconductor channel sheet 132a (paragraph 0040) on the substrate above the lower semiconductor channel sheet 132b, wherein the upper semiconductor channel sheet 132a is a different semiconductor material than the lower semiconductor channel sheet (when the stack is the CMOS, paragraphs 0067-0068); 
a substitution source/drain layer 120 (e.g., “replacement source/drain layer”, paragraphs 0037, 0077) on the upper semiconductor channel sheet 132; and
a dielectric substitute partition sheet 150 (paragraph 0037) on the substrate 110 between the upper semiconductor channel sheet 132a and the lower semiconductor channel sheet 132b.
Note that a recitation of Clam 17: “a substitution source/drain”- is a process limitation, which may be treated in accordance with MPEP 2113., which states in-part: “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). Pursuant to MPEP 2113, the structure implied by the process step (e.g., “substitution”) in the instant claim has been considered by the examiner and found to be present in the prior art as addressed in the instant rejection.  However, the substitution source/drain layer of the current application does not appear to exhibit unexpected properties compared with the source/drain layer disclosed in the cited prior art.  Additionally, the manufacturing process step related to substitution is not expected to impart distinctive structural characteristics to the final product.  Therefore, though for the purpose of examination, the claim limitation: “substitution source/drain layer” has been considered, this process limitation does not influence a patentability of the device claim.
In re Claim 19, Lilak teaches the stacked nanosheet CMOS FET device of Claim 17 as cited above and further comprising (Figs. 1A, 1B, paragraph 0037):
an active gate structure 140 on the upper semiconductor channel sheet 132a and the lower semiconductor channel sheet 132b, wherein 
the active gate structure 140 includes a gate dielectric layer 142, a work function layer 145, and a conductive gate fill 144.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 3, 5, 6, 8, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Lilak.
In re Claims 2 and 20, Lilak teaches the stacked nanosheet CMOS FET device of Claims 1 and 17 as cited above, wherein the upper and lower channel sheets comprise different semiconductor materials.
Lilak teaches (Figs. 1A, 1B, paragraphs 0036, 0040, 0041) that a lower transistor 108 with channel 132b is an NMOS transistor and an upper transistor 106 with channel 132a is a PMOS transistor. Lilak further teaches (paragraph 0040) that the NMOS transistor is a silicon transistor, e.g., its channel material is silicon, while the PMOS transistor may have a channel created either from Si or from SiGe (paragraph 0041). In view of paragraphs 0067-0068, teaching different semiconductor materials for channels of an NMOS and a PMOS in a CMOS, it would have been obvious for one of ordinary skill in the art before filing the application creating the upper transistor with silicon channel and creating the lower transistor with SiGe channel.
With the above modifications, Lilak does not teach that the upper semiconductor channel sheet is silicon-germanium and the lower semiconductor channel sheet is silicon.
However, one of ordinary skill in the art before filing the application understands that a mutual disposition of the NMOS and PMOS in the Lilak’ structure of Figs. 1A, 1B is variable, and one of ordinary skill in the art before filing the application can modify the structure by creating the NMOS transistor, with channel 132a formed from silicon, as a lower transistor, and creating the PMOS transistor, with the channel 132b formed from SiGe, as an upper transistor, if desirable, since such modification is a designer choice, and is, in addition, known in the art: Lilak et al. (US 2020/0006331) teaches a CMOS nanowire stack (Figs. 3i, paragraph 0010) in which an NMOS is a lower transistor and a PMOS is an upper transistor.
In re Claim 3, Lilak teaches the stacked nanosheet CMOS FET device of Claim 2 as cited above.
Lilak further teaches (Figs. 1A, 1B) a source/drain layer 120 (paragraph 0037) on the lower semiconductor channel sheet and a substitution source/drain layer 120 (paragraphs 0037, 0077) on the upper semiconductor channel sheet.
Note that a recitation of Claim 3: “a substitution source/drain” is a process limitation, which may be treated in accordance with MPEP 2113., which states in-part: “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). Pursuant to MPEP 2113, the structure implied by the process step (e.g., “substitution”) in the instant claim has been considered by the examiner and found to be present in the prior art as addressed in the instant rejection.  However, the substitution source/drain layer of the current application does not appear to exhibit unexpected properties compared with the source/drain layer disclosed in the cited prior art.  Additionally, the manufacturing process step related to substitution is not expected to impart distinctive structural characteristics to the final product.  Therefore, though for the purpose of examination, the claim limitation: “substitution source/drain layer” has been considered, this process limitation does not influence a patentability of the device claim.
In re Claim 5, Lilak teaches the stacked nanosheet CMOS FET device of Claim 3 as cited above, and further comprising (Figs. 1A, 1B, paragraphs 0037) an active gate structure 140 on the upper semiconductor channel sheet and the lower semiconductor channel sheet. 
In re Claim 6, Lilak teaches the stacked nanosheet CMOS FET device of Claim 5 as cited above, wherein (Figs. 1A, 1B, paragraph 0037) the active gate structure 140 includes a gate dielectric layer 142, a work function layer 145, and a conductive gate fill 144.
In re Claim 8, Lilak teaches the stacked nanosheet CMOS FET device of Claim 6 as cited above, including work function layers.
Lilak further teaches (paragraph 0025) that the work function layer on the upper semiconductor channel sheet (creating a part of the PMOS) has a different thickness than the work function layer on the lower semiconductor channel sheet (creating a part of the NMOS), e.g., when an additional work function metal is added around the channel of the NMOS to contact two or more wires/channels at the same time.

Claims 4 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Lilak in view of Rodder et al. (US 2018/0114727). 
In re Claims 4, Lilak teaches the stacked nanosheet CMOS FET device of Claim 3 as cited above, including the upper PMOS transistor with the channel made from SiGe and the lower NMOS transistor with the channel made from Si, as shown for Claim 2.
Lilak further teaches (paragraph 0027) that source/drain regions may be just end regions of a corresponding nanowire channel with corresponding dopping (e.g., n-type for an NMOS and p-type for a PMOS), but does not explicitly teach that source/drain regions 120 (for NMOS) and substitute source/drain regions 120 (for PMOS) are made from silicon and silicon-germanium, accordingly.
Rodder teaches an NMOS with nanowire channel formed from Si and a PMOS with nanowire channel made from SiGe (paragraph 0052), while the NMOS source and drain layer is Si (Claim 18) and the PMOS source and drain layer being SiGe (Claim 17).
Lilak and Rodder teach analogous art directed to n-type and p-type MOSFETS, and one of ordinary skill in the art before filing the application would have had a reasonable expectation of success in modifying the Lilak device in view of the Rodder device, since they are from the same field of endeavor, and Rodder created a successfully operated device.
It would have been obvious for one of ordinary skill in the art before filing the application to modify the Lilak device of Claim 3 by creating its lower NMOS with the source/drain layer from an n-doped Si and the upper PMOS with the substitution source/drain layer from a p-doped SiGe, in order to enable creation of the layers and/or when it is desirable creating the source/drain regions from the same materials from which channel layers are created.
In re Claim 18, Lilak teaches the stacked nanosheet CMOS FET device of Claim 17 as cited above.
Lilak does not teach that the substitution source/drain layer is p-type silicon-germanium and the source/drain layer is n-type silicon. Moreover, though this is a common knowledge that n-type MOSFETs have n-type doped source/drain regions and p-type MOSFETs have p-type source/drain regions, Lilak does not teach that the upper transistor is a p-type transistor, and the lower transistor is an n-type transistor – he teaches opposite disposition of devices (in Figs. 1A, 1B, paragraphs 0036, 0040, 0041 – as explicitly described for Claim 2).
Considering the Lilak’ structures, one of ordinary skill in the art before filing the application understands that a mutual disposition of the NMOS and PMOS is variable, and the structure can be modified by creating the NMOS transistor with the source/drain layer as a lower transistor, and creating the PMOS transistor, with a substituted source/drain layer as an upper transistor, if desirable, since such modification is a designer choice, and is, in addition, known in the art (see Lilak et al., US 2020/0006331, Figs. 3i, paragraph 0010). With the above modification, it would have been obvious for one of ordinary skill in the art before filing the application creating the source/drain layer of the lower transistor being n-doped and creating the substitute source/drain layer of the upper transistor being p-doped. However, Lilak does not explicitly teach materials for source/drain and substituted source/drain regions.
Rodder teaches an NMOS source and drain layer being Si (Claim 18) and a PMOS source and drain layer being SiGe (Claim 17).
It would have been obvious for one of ordinary skill in the art before filing the application to further modify the Lilak device by creating its lower NMOS with the source/drain layer from an n-dope Si and the upper PMOS with the substitution source/drain layer from a p-doped SiGe, in order to enable creation of the layers.

Claims 9 and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Lilak in view of Nakajima (US 2004/0087070).  
In re Claim 9, Lilak teaches the stacked nanosheet CMOS FET device of Claim 6 as cited above, including the work function layer for each of the upper and lower transistors.
Lilak does not teach (at least, explicitly) that the work function layer on the upper semiconductor channel sheet (belonging to the PMOS) is a different work function material than the work function layer on the lower semiconductor channel sheet (belonging to the NMOS, as shown for Claim 2). 
Nakajima teaches (paragraph 0007) that different work functions are required for NMOS and PMOS and that these different work functions are created by different metallic materials (paragraphs 0007, 0011, 0028-0029, 0031).
Lilak and Nakajima teach analogous art directed to NMOS and PMOS devices comprising a work function layer, and one of ordinary skill in the art before filing the application would have had a reasonable expectation of success in modifying the Lilak device in view of the Nakajima device, since they are from the same field of endeavor, and Nakajima created a successfully operated device.
It would have been obvious for one of ordinary skill in the art before filing the application to modify the Lilak device of Claim 6 by using different work function materials for the lower NMOS and the upper PMOS to optimize working parameters for the NMOS and PMOS (Nakajima, paragraphs 0007, 0031).
In re Claim 12, Lilak teaches the stacked nanosheet CMOS FET device of Claim 11 as cited above.  
Lilak further teaches that the device of Claim 11 comprises an upper transistor being an NMOS and a lower transistor being a PMOS (Figs. 1A, 1B, paragraphs 0036, 0040, 0041), but does not teach that the first work function layer (belonging to the lower transistor) is a different work function material than the second work function layer.
Nakajima teaches (paragraph 0007) that different work functions are required for NMOS and PMOS and that these different work functions are created by different metallic materials (paragraphs 0007, 0011, 0028-0029, 0031).
It would have been obvious for one of ordinary skill in the art before filing the application to modify the Lilak device of Claim 11 by using different work function materials for the NMOS and the PMOS to optimize working parameters for these devices (Nakajima, paragraphs 0007, 0031).
In re Claim 13, Lilak/Nakajima teaches the stacked nanosheet CMOS FET device of Claim 12 as cited above, including different work function materials used for the NMOS and PMOS of the CMOS.
Lilak further teaches (paragraph 0025) that the work function layer on the upper semiconductor channel sheet (creating a part of the NMOS, as described for Claims 12) has a different thickness than the work function layer on the lower semiconductor channel sheet (creating a part of the PMOS, as described for Claim 12), e.g., when an additional work function metal is added around the channel of the NMOS to contact two or more wires/channels at the same time. 
Considering the modification made for Claim 12, e.g., creating work function layers for NMOS and PMOS from different materials, one of ordinary skill in the art before filing the application could have further modify the device by using different thicknesses for work function layers of the NMOS and PMOS to further optimize the device performance (Lilak, paragraph 0025).

Allowable Subject Matter
Claims 7 and 14 contain allowable subject matter, and Claims 15-16 depend on Claim 14. Accordingly, these claims are objected by the current Office Action, but would be allowed if each of Claims 7 and 14 are amended to incorporate all limitations of a corresponding base claim and all intervening claims.
Reason for Indicating Allowable Subject Matter
Re Claim 7: The prior arts of record do not anticipate and do not render obvious such limitation of Claim 7 as: “the ILD layer is in a gap between a lower surface of the source/drain layer and a top surface of the substrate”.
Re Claim 14: The prior arts of record do not anticipate and do not render obvious such limitation of Claim 14 as: “a gap between a lower surface of the source/drain layer and a top surface of the substrate”.
The prior arts of record, in addition to prior arts cited by the current Office Action above, include: Kuhn et al. (US 8,753,942), Glass et al. (US 9,012,284), Chang et al. (US 2011/0031473), Weber et al. (US 2018/0212023).

Conclusion
Any inquiry concerning this communication should be directed to GALINA G YUSHINA.  The Examiner can normally be reached between 8 AM - 7 PM Pacific Time (Flexible).
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s Supervisor, Lynne Gurley can be reached on 571-272-1670.  
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  
Status information for published applications may be obtained from either Private PAIR or Public PAIR.  
Status information for unpublished applications is available through Private PAIR only.  
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GALINA G YUSHINA/Primary Patent Examiner, Art Unit 2811, TC 2800, 
United States Patent and Trademark Office
E-mail: galina.yushina@USPTO.gov
Phone: 571-270-7440
Date: 11/09/22